MEMORANDUM2
Craig Buck appeals pro se the summary judgment of the district court dismissing his action for lack of subject matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we review de novo, see Olson v. Morris, 188 F.3d 1083, 1085 (9th Cir.1999). We affirm for the reasons stated in the magistrate judge’s report and recommendation dated September 1, 1999 which was adopted by Judge Zilly.
We have not considered Buck’s reply brief or attachments thereto as they contain information not previously part of the record. See Tonry v. Security Experts, Inc., 20 F.3d 967, 974 (9th Cir.1994). We have considered Buck’s remaining contentions, including those of judicial bias, and deny them for lack of merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.